 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 942 
In the House of Representatives, U. S., 
 
December 14, 2009 
 
RESOLUTION 
Commending the Real Salt Lake soccer club for winning the 2009 Major League Soccer Cup. 
 
 
Whereas the Real Salt Lake soccer club won the 2009 Major League Soccer Cup, defeating the Los Angeles Galaxy at Qwest Field in Seattle, Washington on November 22, 2009;  
Whereas Real Salt Lake played through 2 sudden-death overtimes and a penalty-kick shootout to defeat the Galaxy;  
Whereas forward Robbie Findlay scored a goal in the second half to tie the game and force an overtime period;  
Whereas defender Robbie Russell scored the decisive fifth goal in the seventh round of the shootout to win the game;  
Whereas goalkeeper Nick Rimando blocked 4 shots, including 2 in the shootout, and was named the Most Valuable Player of the game;  
Whereas head coach Jason Kreis is the youngest coach to win a Major League Soccer Cup, and coached Real Salt Lake to its second post-season appearance since joining the team in 2007; and  
Whereas Real Salt Lake defeated the top 2 seeds in the Eastern Conference, the first-seeded Columbus Crew and the second-seeded Chicago Fire, to reach the championship game: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the Real Salt Lake soccer club for winning the 2009 Major League Soccer Cup; and  
(2)congratulates Real Salt Lake for winning the first Major League Soccer Cup in the franchise’s history.  
 
Lorraine C. Miller,Clerk. 
